Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 1 of 15 Pageid#: 236




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

SOURTHERN ENVIRONMENTAL                  )
LAW CENTER,                              )
                                         )
                             Plaintiff,  )
        v.                               )
                                         )              Civil Action No. 3:18-cv-00106
UNITED STATES DEPARTMENT OF              )
AGRICULTURE,                             )
UNITED STATES FOREST SERVICE, and )
OFFICE OF THE GENERAL COUNSEL )
of the United States Department of       )
Agriculture,                             )
                             Defendants. )
_____________________________________)

        AMENDED ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT

         Defendants United States Department of Agriculture, (“USDA”), United States Forest

Service, (“Forest Service”), and Office of the General Counsel of the USDA, (“OGC”), (jointly

“Defendants”), hereby answer Southern Environmental Law Center’s “Second Amended

Complaint for Declaratory and Injunctive Relief,” (Sec. Am. Compl., ECF No. 13), as follows:

         1.    Paragraph 1 contains Plaintiff’s characterization of this lawsuit and conclusions of

law to which no response is required, but to the extent a response is required, Defendants deny the

same.

         2.    Defendants admit that Plaintiff submitted six requests for records to the Forest

Service between July 20, 2017 and November 29, 2017. Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations Paragraph 2, but

to the extent a response is required, Defendants deny the same.

         3.    The first and third sentences of Paragraph 3 contain Plaintiff’s conclusions of law

to which no response is required, but to the extent a response is required, Defendants deny the
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 2 of 15 Pageid#: 237




same. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in the second sentence of Paragraph 3 as it is unclear which FOIA request Plaintiff is

referring to, but to the extent a response is required, Defendants deny the same.

        4.     Paragraph 4 contains Plaintiff’s conclusions of law to which no response is

required; to the extent that this Paragraph may be deemed to contain allegations of fact, Defendants

admit that on October 5, 2018, and December 13, 2018, the Forest Service informed Plaintiff that

some of the requested records were submitted to the Office of the General Counsel “for a

mandatory review.” All other allegations are denied.

        5.     Denied.

        6.     Paragraph 6 contains Plaintiff’s conclusions of law and certain relief sought by

Plaintiff in this action, to which no response is required, but to the extent a response is required,

Defendants deny the same. Defendants further deny that Plaintiff is entitled to the relief requested

in this paragraph or to any relief whatsoever.

        7-9.   These paragraphs contain Plaintiff’s conclusions of law to which no response is

required.

        10.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 10, but to the extent a response is required, Defendants deny the

same.

        11.    Paragraph 11 contain Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

        12.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 12, but to the extent a response is required, Defendants deny the

same.



                                           Page 2 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 3 of 15 Pageid#: 238




        13.    Defendants admit that Plaintiff submits Freedom of Information Act (“FOIA”)

requests to the Forest Service. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 13, but to the extent a response is required,

Defendants deny the same.

        14.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 14, but to the extent a response is required, Defendants deny the

same.

        15.    Admit.

        16.    Paragraph 16 contain Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants admit that USDA is a federal agency

        17.    Paragraph 17 contain Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants admit the allegations in Paragraph

17.

        18.    Paragraph 18 contain Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants admit that the OGC is an office within

the USDA and denies the remaining allegations in Paragraph 18.

        19.    Paragraph 19 contain Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

        20.    Paragraph 20 contain Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants admit the same.

        21.    In response to the first sentence in Paragraph 21, the term “indicated” is vague and

ambiguous and therefore a response cannot be provided, but to the extent a response is required,




                                           Page 3 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 4 of 15 Pageid#: 239




Defendants deny the same. Defendant denies the allegations in the second sentence in Paragraph

21.

       22.     Defendants admit that Plaintiff submitted to the Forest Service the FOIA request

attached to Plaintiff’s Complaint as Exhibit 1, which speaks for itself and is the best evidence of

its contents. Defendants respectfully refer the Court to that Exhibit 1 for a full and accurate

statement of its contents. Defendants lack knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 22, but to the extent a response is required,

Defendants deny the same.

       23.     Paragraph 23 contains Plaintiff’s characterization of Exhibit 1, which speaks for

itself and is the best evidence of its contents. Defendants respectfully refer the Court to that Exhibit

1 for a full and accurate statement of its contents.

       24.     Admit.

       25.     The first sentence in Paragraph 25 is vague and ambiguous and Defendants cannot

respond because the phrase “Several records provided by the Monongahela National Forest” does

not specify the records to which Plaintiff refers. Further, the term “indicate” in the first sentence

in Paragraph 25 is also vague and ambiguous and therefore a response cannot be provided.

Regarding the second sentence in Paragraph 25, Defendants cannot tell the specific records

Plaintiff is referring to and therefore a response cannot be provided.

       26.     Admit.

       27.     Paragraph 27 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       28–33. Admit.

       34.     Defendants lack knowledge or information sufficient to form a belief as to the truth



                                             Page 4 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 5 of 15 Pageid#: 240




of the allegations in Paragraph 34, but to the extent a response is required, Defendants deny the

same.

        35.    Defendants deny the allegations in the first sentence in Paragraph 35. In response

to the second sentence in Paragraph 35, the term “similar terrain” is vague and ambiguous and

therefore a response cannot be provided, but to the extent a response is required, Defendants deny

the same.

        36.    Defendants admit that Plaintiff submitted to the Forest Service the FOIA request

attached to Plaintiff’s Complaint as Exhibit 2, which speaks for itself and is the best evidence of

its contents. Defendants respectfully refer the Court to that Exhibit 2 for a full and accurate

statement of its contents.

        37–38. Admit.

        39.    Defendants admit that on October 5, 2018, the Forest Service sent an email to

Plaintiff stating “All responsive records located for your request were processed and forwarded to

the USDA, Office of the General Counsel in Washington, D.C. for a mandatory review on July 25,

2018. Once their review is complete, I will be notified and then be able to provide a formal FOIA

response.” In so far as Plaintiff avers that Defendants have a policy or practice of OGC performing

a “mandatory review” of responsive records that precludes Defendants from complying with the

requirements of the FOIA, Defendants deny the same.

        40.    Paragraph 40 contains Plaintiff’s conclusions of law to which no response is

required.

        41.    Admit.

        42.    Paragraph 42 contains Plaintiff’s characterization of records provided with the

December 13, 2018 letter. To the extent a response is required, Defendants admit the same.



                                           Page 5 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 6 of 15 Pageid#: 241




       43.     Denied.

       44.     Denied. On February 8, 2019, Defendants informed SELC only that the letter

received on December 13, 2018, is not the Forest Service’s final response.

       45.     Admit.

       46.     Defendants admit that the Forest Service is currently considering revisions to

agency regulations implementing the National Environmental Policy Act. Defendants further state

that the “Environmental Analysis and Decision-Making” (“EADM”) effort is the title of an internal

initiative within the Forest Service. The goals of the EADM effort is reducing the time and cost

of project analysis and decision making, increasing the scale of analysis, accomplishing more work

on the ground, and creatively designing new ways to care for the land. Defendants deny insofar

as Plaintiff’s inaccurately characterize EADM as itself a “process”; instead it is an initiative to

review agency practices.

       47.     Defendants admit that the initiative on EADM, which includes considerations of

revisions to agency regulations implementing the National Environmental Policy Act, has been

underway since September 26, 2017. Defendants deny the Plaintiff’s inaccurate characterization

of EADM as itself a “process” because it is an initiative to review agency practices.

       48.     Defendant admits that on December 11, 2017, the Secretary of Agriculture and the

Secretary of Interior hosted an Inter-Agency Forestry & Wildfire Listening Session. The remaining

allegations in this paragraph consist of Plaintiff’s characterization of that listening session, to

which no response is required, but to the extent a response is required, Defendants deny the same.

       49.     Paragraph 49 purports to provide Plaintiff’s characterization of 83 Fed. Reg. 302

(Jan. 3, 2018). This regulation speaks for itself and is the best evidence of its contents. Defendants




                                            Page 6 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 7 of 15 Pageid#: 242




respectfully refers the Court to FOIA, federal regulations, and case law for a full and accurate

statement of its contents.

       50.     Defendants admit that Plaintiff submitted to the Forest Service the FOIA request

attached to Plaintiff’s Complaint as Exhibit 3, which speaks for itself and is the best evidence of

its contents. Defendants respectfully refer the Court to that Exhibit 3 for a full and accurate

statement of its contents.

       51.     In response to sentence 1 of Paragraph 51, to the extent that Plaintiff avers it

received an automated email acknowledgement from the Washington Office, Defendants deny.

       52.     Defendants admit that Plaintiff inquired about the status of the FOIA request on

October 15, 2018. Defendants deny that the Forest Service did not respond to the inquiry.

       53–54. Admit.

       55.     Defendants admit that Plaintiff submitted to the Forest Service the FOIA request

attached to Plaintiff’s Complaint as Exhibit 4, which speaks for itself and is the best evidence of

its contents. Defendants respectfully refer the Court to that Exhibit 4 for a full and accurate

statement of its contents.

       56.     Paragraph 56 contains conclusions of law or characterization of Plaintiff’s

allegations to which no response is required. To the extent a response is required, Defendants state

they are in the process of providing Plaintiff a response to the FOIA request contained in Exhibit

4.

       57.     Admit.

       58.     Defendants admit that Plaintiff inquired about the status of the request on October

15, 2018. Defendants deny that the Forest Service did not respond to the inquiry.

       59–60. Admit.



                                           Page 7 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 8 of 15 Pageid#: 243




        61.        Defendants admit that Plaintiff submitted to the Forest Service the FOIA request

attached to Plaintiff’s Complaint as Exhibit 5 which speaks for itself and is the best evidence of its

contents. Defendants respectfully refer the Court to that Exhibit 5 for a full and accurate statement

of its contents.

        62.        Defendants admit that the Forest Service has proposed the authorization of forest

management activities in the George Washington and Jefferson National Forests in Virginia, using

the categorical exclusion codified at 36 C.F.R. § 220.6, and that the proposed activities include the

commercial logging of mature timber. In so far as Plaintiff avers that there will be unmitigated

soil disturbances caused by logging equipment, Defendants deny.

        63.        Paragraph 63 contains Plaintiff’s characterization of records it believes could be

responsive to the FOIA request contained at Exhibit 4, to which no response is required, but to the

extent a response is required, Defendants deny the same.

        64.        Paragraph 64 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants admit the same.

        65.        Denied.

        66.        Admit.

        67.        Defendants admit that Plaintiff submitted to the Forest Service the FOIA request

attached to Plaintiff’s Complaint as Exhibit 5 which speaks for itself and is the best evidence of its

contents. Defendants respectfully refer the Court to that Exhibit 5 for a full and accurate statement

of its contents.

        68.        Admit.

        69.        Paragraph 69 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants admit the same.



                                              Page 8 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 9 of 15 Pageid#: 244




       70–75. Admit.

       76–80. These Paragraphs include Plaintiff’s characterization of FOIA, federal regulations

pertaining to FOIA, and case law discussing FOIA which each speak for itself and is the best

evidence of its contents. Defendants respectfully refers the Court to FOIA, federal regulations, and

case law for a full and accurate statement of its contents.

       81.     Paragraph 80 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       82–83. These Paragraphs include Plaintiff’s characterization of FOIA, federal regulations

pertaining to FOIA, and case law discussing FOIA which each speak for itself and is the best

evidence of its contents. Defendants respectfully refers the Court to FOIA, federal regulations, and

case law for a full and accurate statement of its contents.

       84.     Defendants incorporate by reference paragraphs 1–83 set forth above as if fully set

forth again.

       85.     Paragraph 85 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       86.     Paragraph 86 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       87.     Paragraph 87 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same. Defendants deny that

the relief addressed in Paragraph 87 is appropriate and that Plaintiff is entitled to any relief

whatsoever.

       88.     Paragraph 88 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.



                                            Page 9 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 10 of 15 Pageid#: 245




                                Count 2 – June 22, 2018 Request

        89.     Defendants incorporate by reference paragraphs 1 through 83 set forth above as if

fully set forth again.

        90.     Paragraph 90 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

        91.     Paragraph 91 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

        92.     Paragraph 92 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

        93.     Paragraph 93 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same. Defendants deny that

the relief addressed in Paragraph 93 is appropriate and that Plaintiff is entitled to any relief

whatsoever.

        94.     Paragraph 94 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

        95.     Defendants incorporate by reference paragraphs 1–83 set forth above as if fully set

forth again.

        96.     Paragraph 96 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

        97.     Paragraph 97 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

        98.     Paragraph 98 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same. Defendants deny that



                                          Page 10 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 11 of 15 Pageid#: 246




the relief addressed in Paragraph 98 is appropriate and that Plaintiff is entitled to any relief

whatsoever.

       99.     Paragraph 99 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       100.    Defendants incorporate by reference paragraphs 1– 83 set forth above as if fully set

forth again.

       101.    Paragraph 101 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       102.    Paragraph 102 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       103.    Paragraph 103 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same. Defendants deny that

the relief addressed in Paragraph 103 is appropriate and that Plaintiff is entitled to any relief

whatsoever.

       104.    Paragraph 104 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.


       105.    Defendants incorporate by reference paragraphs 1–83 set forth above as if fully set

forth again.

       106.    Paragraph 106 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       107.    Paragraph 107 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       108.    Paragraph 108 contains Plaintiff’s conclusions of law to which no response is

                                          Page 11 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 12 of 15 Pageid#: 247




required, but to the extent a response is required, Defendants deny the same. Defendants deny that

the relief addressed in Paragraph 108 is appropriate and that Plaintiff is entitled to any relief

whatsoever.

       109.    Paragraph 109 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       110.    Defendants incorporate by reference paragraphs 1–83 set forth above as if fully set

forth again.

       111.    Paragraph 111 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       112.    Paragraph 112 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       113.    Paragraph 113 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same. Defendants deny that

the relief addressed in Paragraph 113 is appropriate and that Plaintiff is entitled to any relief

whatsoever.

       114.    Paragraph 114 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       115.    Defendants incorporate by reference paragraphs 1–83 set forth above as if fully set

forth again.

       116.    Paragraph 116 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       117.    Paragraph 117 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.



                                          Page 12 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 13 of 15 Pageid#: 248




       118.    Paragraph 118 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       119.    Paragraph 119 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same. Defendants deny that

the relief addressed in Paragraph 119 is appropriate and that Plaintiff is entitled to any relief

whatsoever.

       120.    Defendants incorporate by reference paragraphs 1–83 set forth above as if fully set

forth again.

       121.    Paragraph 121 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       122.    Paragraph 122 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       123.    Paragraph 123 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       124.    Paragraph 124 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same.

       125.    Paragraph 125 contains Plaintiff’s conclusions of law to which no response is

required, but to the extent a response is required, Defendants deny the same. Defendants deny that

the relief addressed in Paragraph 125 is appropriate and that Plaintiff is entitled to any relief

whatsoever.

       126.    The remaining paragraphs of the Complaint contain Plaintiff’s requests for relief,

to which no response is required. Defendants deny that Plaintiff is entitled to the relief requested

or to any relief whatsoever.



                                          Page 13 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 14 of 15 Pageid#: 249




          127.   Defendants hereby deny the allegations in the Complaint not expressly admitted.

                                                 ***

                                    AFFIRMATIVE DEFENSES

          Defendants reserve the right to amend, alter, and supplement the defenses contained in this

Answer as the facts and circumstances giving rise to this Complaint become known to Defendants

through the course of this litigation.

                                      First Affirmative Defense

          The Complaint fails to state a claim upon which relief can be granted.

                                    Second Affirmative Defense

          The FOIA requests that are the subject of this lawsuit implicate certain information that is

protected from disclosure by one or more statutory exemptions. Disclosure of such information is

not required or permitted. See 5 U.S.C. § 552(b).

                                                 ***

          Wherefore, Defendants pray that this Court dismiss the Complaint with prejudice, at

Plaintiff’s cost, and that the Court grant such other and further relief as the Court deems just and

proper.

                                                       Respectfully submitted,

                                                       THOMAS T. CULLEN
                                                       United States Attorney

Date: April 10, 2019                                   /s/ Sara Bugbee Winn
                                                       Sara Bugbee Winn
                                                       Assistant United States Attorney
                                                       Virginia State Bar No. 35924
                                                       P. O. Box 1709
                                                       Roanoke, VA 24008-1709
                                                       Phone: (540) 857-2250
                                                       E-mail: sara.winn@usdoj.gov



                                             Page 14 of 15
Case 3:18-cv-00106-GEC Document 19 Filed 04/10/19 Page 15 of 15 Pageid#: 250




                                   CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2019, I caused a true copy of the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system which will provide

copies to all counsel of record.



                                                   /s/ Sara Bugbee Winn
                                                   Sara Bugbee Winn
                                                   Assistant United States Attorney




                                         Page 15 of 15
